Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 03/12/2021 with claim 1; 4-14 are pending in the Application.
	Upon review and Examination, generic claim 1 is deemed allowable, therefore withdrawn claim 7 that depend on and has all the limitation of the generic claim is rejoined and allowed.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	--Cancels withdrawn non-elected claims 8-14--
 
Reason for allowance
 
 
3.	Claims 1, 4-7 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:

forming a second dielectric layer above the TFR layer and the first dielectric layer;
forming a via completely through the second dielectric layer and the TFR layer and at least partially through the first dielectric layer: and
filling the via with a conductor coupled to a sidewall of the TFR layer.”--.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

       /Thinh T Nguyen/
     
       Primary Examiner

         Art unit 2897